Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the filing of this Annual Report on Form10-K of The ExOne Company (the “Company”) for the fiscal year ended December31, 2016, with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 16, 2017 /s/ James L. McCarley James L. McCarley Chief Executive Officer (Principal Executive Officer) March 16, 2017 /s/ Brian W. Smith Brian W. Smith Chief Financial Officer (Principal Financial Officer and
